United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tualatin, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-175
Issued: April 18, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 23, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ July 11, 2007 merit decision denying her occupational disease claim
and an October 11, 2007 nonmerit decision denying her request for reconsideration. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained a pulmonary condition in the performance of duty; and (2) whether the Office properly
denied appellant’s request for further review of the merits of her claim pursuant to 5 U.S.C.
§ 8128(a).
FACTUAL HISTORY
On April 19, 2007 appellant, then a 55-year-old mail carrier, filed an occupational disease
claim alleging that she sustained chronic bronchitis due to her work. She stated that she had a

physician’s note to stay home but that she was required to work due to a shortage of personnel.1
Appellant first became aware of her condition on November 8, 2006 and first realized its
relationship to her work on November 17, 2006.
Appellant submitted a statement in which she indicated that she began to have increased
pulmonary symptoms in early November 2006, which made it increasingly difficult to walk her
delivery route. She worked six days per week (often for more than eight hours per day) and, due
to a shortage of personnel, she had to work extra mail routes. Appellant advised that her routes
had the heaviest mail volume in the office. She submitted a schedule of days she worked in late
2006 and April 2007 statements in which coworkers indicated that they noticed her coughing at
work.
On April 19, 2007 Ms. Fulton indicated that appellant had worked four hours per day
since April 14, 2007 and asserted that she was not forced to work against her medical
restrictions.2
On December 30, 2006 Dr. Michael Eidoff, an attending Board-certified internist,
indicated that appellant reported that two weeks prior she began to experience increased
coughing and wheezing. He diagnosed acute exacerbation of chronic obstructive pulmonary
disease. Pulmonary function testing from December 13, 2006 showed mild chronic obstructive
pulmonary disease and x-ray testing from December 30, 2006 showed the same condition.3
On January 4, 2007 Dr. Frank S. Rosenbloom, an attending Board-certified internist,
stated that appellant should be off work until January 15, 2007. On January 11, 2007 he
indicated that appellant could work one “schedule route” per day until the end of the month.
In an April 12, 2007 form report, Dr. Rosenbloom stated: “[chronic obstructive
pulmonary disease] with acute or chronic bronchitis made worse by working conditions.” He
indicated that appellant needed to work half-time or limited duty “for a while” and that she
should avoid “bad weather.” Dr. Rosenbloom also recommended various work restrictions. On
April 5, 2007 he stated that appellant was to be off work for one week and then start back at
work on a half-time basis until further notice.
On April 26, 2007 the Office requested that appellant submit additional factual and
medical evidence in support of her claim. In a May 3, 2007 statement, appellant stated that in
November 2006 she had to work outside in rainy and snowy conditions. She felt that carrying
heavy objects on her route exacerbated her pulmonary condition. Appellant submitted a
schedule of days she worked in early 2007. On May 25, 2007 Ms. Fulton indicated that
appellant was not exposed to harmful fumes or chemicals at work and was required to lift and
carry up to 70 pounds while delivering her route under various weather conditions.
1

Marilyn Fulton appellant’s supervisor, stated that appellant had recently been working four hours per day casing
mail.
2

The supervisor also commented on appellant’s history of smoking cigarettes.

3

Appellant submitted other reports from early 2007, including results of diagnostic testing, which contained a
diagnosis of acute exacerbation of chronic obstructive pulmonary disease.

2

In an April 5, 2007 report, Dr. Rosenbloom stated that appellant reported that the
employing establishment forced her to work while sick and that she had stopped smoking in
November 2006. He diagnosed exacerbation of chronic obstructive pulmonary disease and acute
bronchitis and recommended that she stay off work a week. On April 26, 2007 Dr. Rosenbloom
stated that appellant should work on a part-time basis for a couple weeks and noted, with regard
to her need to keep off smoking, “[T]he only problem is that her husband continues to smoke.”4
In a July 11, 2007, the Office denied appellant’s claim on the grounds that she did not
submit sufficient medical evidence to establish that she sustained a pulmonary condition in the
performance of duty.5
Appellant requested reconsideration of the Office’s July 11, 2007 decision. In a July 9,
2007 letter, she discussed her use of medications and asserted that she did not have to use them
prior to her “work-induced condition.” In an August 3, 2007 letter, appellant indicated that she
was forced to work when she was sick and that she had to work in the cold when her clothes were
soaked due to snow or rain. She asserted that her husband only occasionally smoked cigars and
did so outside of their home.
In an October 11, 2007 decision, the Office denied appellant’s request for further review
of the merits pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act6 has the
burden of establishing the essential elements of her claim including the fact that the individual is
an employee of the United States within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and specific condition for which
compensation is claimed are causally related to the employment injury.7 These are the essential
elements of each compensation claim regardless of whether the claim is predicated upon a
traumatic injury or an occupational disease.8
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
4

Appellant also submitted a January 30, 2007 report in which Dr. Rosenbloom diagnosed pneumonia and
exacerbation of chronic obstructive pulmonary disease.
5

The Office indicated that it had accepted appellant’s account of her job duties and work conditions. It noted that
Dr. Rosenbloom indicated that appellant’s smoking continued to be a problem for her.
6

5 U.S.C. §§ 8101-8193.

7

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

8

See Delores C. Ellyett, 41 ECAB 992, 994 (1990); Ruthie M. Evans, 41 ECAB 416, 423-25 (1990).

3

employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.9
ANALYSIS -- ISSUE 1
Appellant claimed that she sustained an employment-related pulmonary condition
beginning in late 2006 due to her mail delivery job, which included lifting and carrying heavy
mail while walking outside and being exposed to cold and other weather conditions for extended
periods. The Board finds that appellant established the occurrence of employment factors as
alleged, but did not submit sufficient medical evidence to establish that her pulmonary condition
was caused by her work duties.
Appellant submitted several reports, dated between January and April 2007, in which
Dr. Rosenbloom, an attending Board-certified internist, diagnosed exacerbation of chronic
obstructive pulmonary disease, acute bronchitis or pneumonia. Dr. Rosenbloom also indicated
that appellant was partially or totally disabled for various periods beginning in January 2007.
In an April 12, 2007 form report, Dr. Rosenbloom stated: “[chronic obstructive
pulmonary disease] with acute or chronic bronchitis made worse by working conditions.”
However, his report is of limited probative value because he did not provide a clear opinion
addressing how appellant’s work caused or aggravated her pulmonary condition or whether he
was merely reporting her belief of a work-related cause.10 Dr. Rosenbloom did not provide any
indication what particular working conditions might have caused or aggravated appellant’s
pulmonary condition or otherwise provide medical rationale on the matter of causal
relationship.11 He did not provide a full history of appellant’s history of cigarette use or address
how it related to appellant’s pulmonary symptoms.
Beginning in December 2006, several attending physicians also diagnosed exacerbation
of chronic obstructive pulmonary disease. However, none of these physicians provided any
indication that appellant’s accepted work duties or conditions caused or aggravated her
9

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

10

See Charles H. Tomaszewski, 39 ECAB 461, 467-68 (1988) (finding that medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
11

Dr. Rosenbloom indicated that appellant should avoid “bad weather” but he did not state that weather
conditions caused or aggravated her condition.

4

pulmonary condition. Appellant did not submit rationalized medical evidence showing that she
had an employment-related pulmonary condition and the Office properly denied her claim.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Act, the Office’s regulations provide that the evidence or argument submitted by a claimant
must: (1) show that the Office erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by the Office; or (3) constitute
relevant and pertinent new evidence not previously considered by the Office.13 To be entitled to
a merit review of an Office decision denying or terminating a benefit, a claimant also must file
her application for review within one year of the date of that decision.14 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.15 The Board has held that the submission of evidence
or argument which does not address the particular issue involved does not constitute a basis for
reopening a case.16
12

ANALYSIS -- ISSUE 2
In support of her reconsideration request, appellant submitted July 9 and August 3, 2007
letters. She asserted that she did not have to use various medications prior to her “work-induced
condition.” Appellant also further discussed her working conditions and stated that her husband
only occasionally smoked cigars outside of their home. The submission of these letters would not
require reopening of appellant’s claim, because the statements contained within are not relevant to
the main issue of the present case which is medical in nature, i.e., whether she submitted medical
evidence establishing an employment-related medical condition. Appellant’s claim can only be
established by the submission of new and relevant medical evidence which shows such a
relationship.
Appellant has not established that the Office improperly denied her request for further
review of the merits of its July 11, 2007 decision under section 8128(a) of the Act, because the
materials she submitted did not to show that the Office erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by the Office,
or constitute relevant and pertinent new evidence not previously considered by the Office.

12

Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at anytime on her own motion or on application.” 5 U.S.C. § 8128(a).
13

20 C.F.R. § 10.606(b)(2).

14

Id. at § 10.607(a).

15

Id. at § 10.608(b).

16

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

5

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a pulmonary condition in the performance of duty. The Board further finds that the
Office properly denied her request for further review of the merits of her claim pursuant to
5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
October 11 and July 11, 2007 decisions are affirmed.
Issued: April 18, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

